Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Status of Claims

This action is in reply to the communication  filed on 09/12/2022.
Claims 1 and 13 have been amended.
Claims 1-15 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 9/12/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-15 rejection under 35 USC § 101:
Applicant argues that “ The Claims Satisfy Prong One of Step 2A under the MPEP 2106.04(a)(2)(I)-(III). Claims that do not recite subject matter within these groupings "are eligible at Step 2A Prone One." MPEP 2106.04(a)(1) (page 2/11)”.
Examiner disagrees. Claim 1, as exemplary, recites“ acquiring information regarding an item and information on a user; confirming one or more promotional events related to the item, confirming whether each of the one or more promotional event s is valid based on the information on the user receiving inventory information associated with the item for a plurality of fulfillment center; selecting,  a fulfillment center, in a proximity of the fulfillment center to the delivery destination and the inventory amount of the item associated with the fulfillment center,  receiving inventory information associated with the item for the selected fulfillment center, wherein the inventory information is indicative of an inventory amount of the item at the selected fulfillment center; determining, that a first inventory amount of the item at the selected fulfillment center is greater than a threshold value at a first time; providing a first discount price information regarding the item for an e-commerce transaction based on the determination that the first inventory amount of the item at the selected fulfillment center is greater than the threshold value; the first discount price information regarding the item; -2-Application No.: 17/318901;,,,,,first discount price information regarding the item on the user interface facilitates completion of the e-commerce transaction by the user; a change of the inventory of the item at the selected fulfillment center from the first inventory amount to a second inventory amount at a second time different from the first time, wherein the second inventory amount is less than the threshold value; providing, a second discount price information regarding the item for the e-commerce transaction based on a determination that the second inventory amount of the item at the selected fulfillment center is less than the threshold value; the second discount price information regarding the item to a user; and in response to the user purchasing the item based on the second discount price information displayed on the user interface, wherein discount benefit information associated with at least one of the one or more promotional events are applied to the first discount price information and the second discount price information based on whether each of the one or more promotional events are valid.  
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, Accordingly, the claim recites an abstract idea.  Therefore, the claim rejection of claims 1-15 under 35 USC § 101 is maintained.
Applicant argues that “providing a first discount price information regarding the item for an e-commerce transaction based on the determination that the first inventory amount of the item at the fulfillment center is greater than the threshold value; transmitting the first discount price information regarding the item to a device of the user for display on a user interface on the device, wherein the display of the first discount price information regarding the item on the user interface facilitates completion of the e-commerce transaction by the user; wherein discount benefit information associated with at least one of the one or more promotional events are applied to the first discount price information and the second discount price information based on whether each of the one or more promotional events are valid correspond to activities that cannot reasonably be categorized as a "commercial or legal interaction," as a "fundamental economic practice," or as "management of personal behavior or relationships or interactions between people (including social activities, and following rules or instructions." Thus, when read as a whole, a claim including such recitations cannot be reasonably characterized as a method of "organizing human activity" that fall within that subject matter grouping.    Accordingly, Applicant respectfully submits that Claim 1 does not recite a method of organizing human activity. Rather, Claim 1 recites specific technological improvements over previous techniques for causing display of product information based on inventory information and applicable promotional events. For similar reasons, Claims 2-15 do not recite a method of organizing human activity. Applicant therefore submits that, for at least these reasons, the claims do not recite an abstract idea and are thus patent-eligible under part (a) of Prong One (page 2/11).
Examiner disagrees.  As stated above, the claimed limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, Accordingly, the claim recites an abstract idea.  
The use of computer does not comprise the improvement of the computer.  here the claim fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.  
Also, display of product information based on inventory information and applicable promotional events. fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (display of product information based on inventory information and applicable promotional events) and not in the operations of any additional elements or technology.  Therefore, the claim rejection of claims 1-15 under 35 U.S.C. § 101 is maintained.
Applicant argues that “confirming whether each of the one or more promotional events is valid based on the information on the user and price information regarding the item; determining a delivery destination associated with the user; identifying a fulfillment center based on the delivery destination; receiving inventory information associated with the item for the fulfillment center, wherein the inventory information is indicative of an inventory amount of the item at the fulfillment center; determining that a first inventory amount of the item at the fulfillment center is greater than a threshold value at a first time; providing a first discount price information regarding the item for an e- commerce transaction based on the determination that the first inventory amount ....”.Application No.: 17/318901Filing Date:    The above recitations together integrate the alleged abstract idea into a practical application by reciting a particular technique for confirming which promotional events are applicable to an item for sale, determining a delivery destination of the user and identifying a corresponding fulfillment center, transmitting a first discount price information to a device of the user upon a determination that a first inventory amount of the item at the fulfillment center at a first time exceeds a threshold value, transmitting a second discount price information to a device of the user upon a determination that a second inventory amount of the item at the fulfillment center at a second time is less than threshold value, and causing the item to be delivered to the user's delivery destination at a discounted price if a valid promotional event is applicable to the purchase.  This technique can be beneficial because it allows, for example, promotional event or pricing to be generated and applied automatically to items with excess inventory at a particular fulfillment center. For example, the electronic apparatus may create a promotional event related to the item or increase discount benefits (for example, a discount amount, a discount rate, a discount upper limit amount, and the like) of the previously created event when the inventory amount of the item in the selected fulfillment center is greater than or equal to a threshold value. In addition, the apparatus may terminate the promotional event or decrease the discount benefits included in the promotional event when the inventory amount of the item in the fulfillment center is less than the set value and the promotional event related to the item existed already. By dynamically adjusting the applicable promotional event for an item based on availability at a fulfillment center selected from the user's delivery destination, inventory at the fulfillment center can be better maintained by offering discount benefits to prospective purchasers of items with excess inventory.  For this reason, amended Claim 1 necessarily integrates the alleged abstract idea into a practical application because the technique allows for efficient inventory management with automatic promotional events and discount benefits (page 3-5/11)”. 

Examiner disagrees.  Confirming whether each of the one or more promotional events is valid based on the information on the user and price information regarding the item; determining a delivery destination associated with the user; identifying a fulfillment center based on the delivery destination; receiving inventory information associated with the item for the fulfillment center, wherein the inventory information is indicative of an inventory amount of the item at the fulfillment center; determining that a first inventory amount of the item at the fulfillment center is greater than a threshold value at a first time; providing a first discount price information regarding the item for an e- commerce transaction based on the determination that the first inventory amount ....”.  
These claimed limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, Accordingly, the claim recites an abstract idea.
Simply, reciting a particular technique for confirming which promotional events are applicable to an item for sale, determining a delivery destination of the user and identifying a corresponding fulfillment center, transmitting a first discount price information to a device of the user upon a determination that a first inventory amount of the item at the fulfillment center at a first time exceeds a threshold value, transmitting a second discount price information to a device of the user upon a determination that a second inventory amount of the item at the fulfillment center at a second time is less than threshold value, and causing the item to be delivered to the user's delivery destination at a discounted price if a valid promotional event is applicable to the purchase.  This technique can be beneficial because it allows, for example, promotional event or pricing to be generated and applied automatically to items with excess inventory at a particular fulfillment center. For example, the electronic apparatus may create a promotional event related to the item or increase discount benefits (for example, a discount amount, a discount rate, a discount upper limit amount, and the like) of the previously created event when the inventory amount of the item in the selected fulfillment center is greater than or equal to a threshold value. In addition, the apparatus may terminate the promotional event or decrease the discount benefits included in the promotional event when the inventory amount of the item in the fulfillment center is less than the set value and the promotional event related to the item existed already. By dynamically adjusting the applicable promotional event for an item based on availability at a fulfillment center selected from the user's delivery destination, inventory at the fulfillment center can be better maintained by offering discount benefits to prospective purchasers of items with excess inventory, DO NOT  integrate the alleged abstract idea into a practical application.
Also, the above recitation fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.  
Also, display of product information based on inventory information and applicable promotional events. fails to (a) improve another technology or technical field and (b) improve the functioning of the computer itself
Furthermore, the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method (dynamically adjusting the applicable promotional event for an item based on availability at a fulfillment center selected from the user's delivery destination, inventory at the fulfillment center can be better maintained by offering discount benefits to prospective purchasers of items with excess inventory) and not in the operations of any additional elements or technology.  Therefore, the claim rejection of claims 1-15 under 35 U.S.C. § 101 is maintained.
Applicant argues that “it was not well-understood, routine, or conventional at the time of filing to, for example, "receiv[e] inventory information associated with the item for the fulfillment center, wherein the inventory information is indicative of an inventory amount of the item at the fulfillment center...; provid[e] a first discount price information regarding the item for an e-commerce transaction based on the determination that the first inventory amount of the item at the fulfillment center is greater than the threshold value; transmit[] the first discount price information regarding the item to a device of the user for display on a user interface on the device...; detect[] a change of the inventory of the item at the fulfillment center from the first inventory amount to a second inventory amount at a second time different from the first time, wherein the second inventory amount is less than the threshold value; provid[e] a second discount price information regarding the item for the e-commerce transaction based on a determination that the second inventory amount of the item at the fulfillment center is less than the threshold value; transmit[] the second discount price information regarding the item to a device of the user for display on a user interface on the device; ... wherein discount benefit information associated with at least one of the one or more promotional events are applied to the first discount price information and the second discount price information based on whether each of the one or more promotional events are valid."
Examiner disagrees.  No where the Office Action stated that “ IT was well-understood, routine, or conventional at the time of filing to, for example, "receiv[e] inventory information associated with the item for the fulfillment center, wherein the inventory information is indicative....”.   thus, Applicant’s arguments are moot 
Applicant argues that “ transmitting a first discount price information at a first time and a second discount price information at a second time to a user device as a result of the determined inventory amount at a fulfillment center selected based on the delivery destination was not a routine or common way of offering discount benefits to prospective purchasers. The claimed technique for dynamically generating a promotional event for a user (if a fulfillment center corresponding to the user's delivery destination stocks a number of items greater than a threshold value at a first time and less than a threshold value at a second time) was not a routine or common way of inventory management. In fact, Applicant respectfully submits that the claimed technique is more complex than other well-understood approaches to inventory Application No.: 17/318901Filing Date:May 12, 2021management and pricing, and at the very least was unconventional at the time the application was filed.  Accordingly, for at least these reasons, Applicant submits amended Claim 1 is also patent-eligible under Step 2B of the revised subject matter eligibility test, and therefore requests that the rejections under 35 U.S.C. § 101 be withdrawn. For similar reasons, Claims 2-15 are directed to patent-eligible subject matter (page 7/11)”. 
Examiner disagrees.  transmitting a first discount price information at a first time and a second discount price information at a second time to a user device as a result of the determined inventory amount at a fulfillment center selected based on the delivery destination was not a routine or common way of offering discount benefits to prospective purchasers is extra insignificant solution step  and it  amounts no more than mere instructions to apply the exception using a generic computer component. 
Also, transmitting a first discount price information at a first time and a second discount price information at a second time to a user device as a result of the determined inventory amount at a fulfillment center selected based on the delivery destination was not a routine or common way of offering discount benefits to prospective purchasers is extra insignificant solution step  and does not (a) improve another technology or technical field and (b) improve the functioning of the computer itself
Furthermore, neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea  (e.g., improvements made in the underlying business method (dynamically generating a promotional event for a user (if a fulfillment center corresponding to the user's delivery destination stocks a number of items greater than a threshold value at a first time and less than a threshold value at a second time) was not a routine or common way of inventory management) and not in the operations of any additional elements or technology.  
Therefore, the claim rejection of claims 1-15 under 35 U.S.C. § 101 is maintained.
With regard to claims 1, 13 rejection under 35 USC § 103 (A): 
Applicant argues that “Liberty fails to teach or suggest detecting a change of inventory between a first time and a second time, particularly "providing a second discount price information regarding the item for the e-commerce transaction based on a determination that the second inventory amount of the item at the fulfillment center is less than the threshold value." For at least these reasons, Claim 1 would not have been obvious over the cited references. Accordingly, Applicant respectfully requests that the rejection of Claim 1 be withdrawn (page 10/12)”. 
Examiner disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller , 642 F.2d 413,208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986).
Liberty in at least paragraph 36 (In some embodiments, price discount data is represented in a tiered structure. Using a tiered structure a price is subject to multiple discounts over a various different time periods, eventually settling at a final discounted price. For example, a product may be discounted 20% a week before the product's expiration date. For any remaining units of the product not sold by four (4) days before the expiration date, the discount may be increased to 50%. Additional discounts may be generated as the expiration date draws closer (i.e. inherently, selling more items, result in decreasing wasted expired perishable goods). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of commodities transporting method for supply chain management system, involves supporting commodities with electronic posting location of Iannacc/ liberty, the ability to include method for commodity order fulfilment of Waddington,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing distributors of goods with real time update of good before, expiration) of the combination were predictable.
Therefore, the claim rejection of claims 1, 13 under 35 USC § 103 (A), over the cited prior art is maintained.
Examiner note: it has been held that “Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still  reasonably pertinent to particular problem to be solved (Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)); 
Also, it has been held that  When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed (In re Dance    (CA FC) 48 USPQ2d 1635  (10/30/1998)”.
Additionally examiner also did provide a motivation to combine the cited references.
With regard to claim 8-9 rejection under 35 USC § 103 (a):  Applicant’s arguments are moot, because the claim rejection of claims 1 and 13 under the cited prior art is maintained.
With regard to claim 4 rejection under 35 USC § 112, second paragraph, Applicant arguments are considered, therefore the rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   In this case, claim(s) 1-12 are directed to device (method); claim (s) 13-15 are directed to a electronic apparatus.  
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis is as follows: 
Claim 1, as exemplary, recites:  “ acquiring information regarding an item and information on a user; confirming one or more promotional events related to the item, confirming whether each of the one or more promotional event s is valid based on the information on the user receiving inventory information associated with the item for a plurality of fulfillment center; selecting,  a fulfillment center, in a proximity of the fulfillment center to the delivery destination and the inventory amount of the item associated with the fulfillment center,  receiving inventory information associated with the item for the selected fulfillment center, wherein the inventory information is indicative of an inventory amount of the item at the selected fulfillment center; determining, that a first inventory amount of the item at the selected fulfillment center is greater than a threshold value at a first time; providing a first discount price information regarding the item for an e-commerce transaction based on the determination that the first inventory amount of the item at the selected fulfillment center is greater than the threshold value; the first discount price information regarding the item; -2-Application No.: 17/318901;,,,,,first discount price information regarding the item on the user interface facilitates completion of the e-commerce transaction by the user; a change of the inventory of the item at the selected fulfillment center from the first inventory amount to a second inventory amount at a second time different from the first time, wherein the second inventory amount is less than the threshold value; providing, a second discount price information regarding the item for the e-commerce transaction based on a determination that the second inventory amount of the item at the selected fulfillment center is less than the threshold value; the second discount price information regarding the item to a user; and in response to the user purchasing the item based on the second discount price information displayed on the user interface, wherein discount benefit information associated with at least one of the one or more promotional events are applied to the first discount price information and the second discount price information based on whether each of the one or more promotional events are valid.  
These recited limitations fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas as it relates to commercial interactions of advertising/marketing activities advertising/marketing or sales activities or behaviors; business relations, Accordingly, the claim recites an abstract idea.  Therefore, the claim rejection of claims 1-15 under 35 USC § 101 is maintained.
This judicial exception is not integrated into a practical application because recites the following additional elements: “ electronic apparatus, front-end server in networked communication, terminal, management server, packet data via network, and display ”. The user engagement system overall, and more specifically the interface, network, storage device and the various modules,  is recited at a high-level of generality (i.e., as generic devices performing generic computer functions of storing and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
As per Applicant’s specification (In this case, it will be appreciated that each block of a processing flowchart and combinations of the flowcharts may be executed by computer program instructions. Since these computer program instructions may be installed in a processor of a general computer, a special purpose computer, or other programmable data processing apparatuses, these computer program instructions executed through the processor of the computer or the other programmable data processing apparatuses create a means for performing functions described in the block(s) of the flowchart (paragraph 31)”.
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements of ““ electronic apparatus, front-end server in networked communication, terminal, management server, packet data via network, and display ” amounts to no more than mere instructions to apply the exception using generic computer components.  For the same reason these elements are not sufficient to provide an inventive concept.  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. Same analysis is applied here to independent claim 13.
The dependent claims 2-12 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claim1.

The dependent claims 14-15 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  The claims merely add further details that narrow that abstract idea of, without significantly more. the claim recites additional elements of a processor.    These elements(s) amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iannacc, US Pub No: 2002/0062249 A1 in view of Waddington, US Pub No: 2016/0019633 A1 in view of Liberty et al, US Pub No:2013/0268,363 A1.

Claims 1 and 13:
Iannacc, discloses:
acquiring information regarding an item and information on a user;
confirming , by a server (i..e front-end server) one or more promotional events related to the item; 
confirming by a server (i.e. management server in networked communication with front-end server) whether each of the one or more promotional events is valid based on the information on the user and at lest two or more of  price information item vendor type, and item group type; 
See at least the abstract and paragraphs 311((The consumer's shopping cart at a Shaw's Supermarket contains a twelve-ounce can of Dole pineapple, a five-pound box of Tide laundry detergent, one gallon of Garelick 2% milk, and a sixteen-ounce loaf of Pepperidge Farm Canadian bread and paragraph 314 ( The payment request is received from the Shaw's Market payment network for $11.73 and the server authenticates (i.e confirm discounted items in the shopping cart) and confirms the user account)).
providing discount price information regarding the item, wherein discount benefit information included in at least one of the one or more promotional events is applied to the discount price information based on whether each of the one or more promotional events is valid (see at least paragraph 314 (The universal server determines that there is available for use a $1.00 manufacturer discount coupon for the Tide detergent and a twenty-five cent Shaw's discount coupon for the Dole pineapple. The transaction amount is reduced by $1.25 to produce a $10.48 net due amount. In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card. The universal server obtains a Shaw's Saver account for the consumer (i.e., first time use) and applies a 10% discount to the coupon-adjusted amount to produce a $9.43 net due amount.)); 
in response to the user purchasing the item based on the second discount price information displayed on the user interface,  wherein discount benefit information associated with at least one of the one or more promotional events are applied to the first discount price information and the second discount price information based on whether each of the one or more promotional events are valid (see at least paragraph 314 (The universal server determines that there is available for use a $1.00 manufacturer discount coupon for the Tide detergent and a twenty-five cent Shaw's discount coupon for the Dole pineapple. The transaction amount is reduced by $1.25 to produce a $10.48 net due amount. In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card. The universal server obtains a Shaw's Saver account for the consumer (i.e., first time use) and applies a 10% discount to the coupon-adjusted amount to produce a $9.43 net due amount)); 
Iannacc does not specifically disclose, but Wadding however discloses:
determining a delivery destination associated with the user; causing the item to be delivered from the fulfillment center to the delivery destination (see at least paragraph 52  (workers or mechanical systems load the dollies and totes onto trucks destined for specified locations. The trucks deliver orders to the customers who have placed orders);
identifying a fulfillment center based on the delivery destination (see at least paragraph 44( Another important attribute of items within a distribution center is the number of units of such item at any given inventory  location within the distribution center. Some items may be stored at more than one inventory location in the distribution center, possibly over multiple pods. These various inventory locations may contain different numbers of units of the same inventory item); 
receiving by a server (i..e management server network configured to transmit packet data, inventory information associated with the item for a plurality of fulfillment centers, wherein the inventory information is indicative of an inventory amount of the item at the plurality of fulfillment centers) inventory information associated with the item for the fulfillment center, wherein the inventory information is indicative of an inventory amount of the item at the fulfillment center (see at least paragraph 62 (single inventory location within the distribution center contains a sufficient quantity of the inventory required to satisfy a particular order line. It may be that a sufficient quantity of such item is available within the distribution center collectively over two or more inventory locations in different pods. To address the situation, the order allocation process 205 identifies any pods that can collectively provide the remaining order items. See 313 on the negative path from decision 309. Units of inventory from these pods then can be allocated to fulfill the customer order); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of user point of sale coupons and payments of Iannacc, the ability to include commodities transporting method for supply chain management system, involves supporting commodities with electronic posting location of Liberty,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing distributors of goods with real time update of good before, expiration) of the combination were predictable.
The combination of Iannacc/ Wadding does not specifically disclose, but Liberty however discloses 
determining that a first inventory amount of the item at the fulfillment center is greater than a threshold value at a first time; providing a first discount price information regarding the item for an e-commerce transaction based on the determination that the first inventory amount of the item at the fulfillment center is greater than the threshold valu
transmitting the first discount price information regarding the item to a device of the user for display on a user interface on the device, wherein the display of the first discount price information regarding the item on the user interface facilitates completion of the e-commerce transaction by the user  (see at least paragraphs 36 (In some embodiments, price discount data is represented in a tiered structure. Using a tiered structure a price is subject to multiple discounts over a various different time periods, eventually settling at a final discounted price. For example, a product may be discounted 20% a week before the product's expiration date. For any remaining units of the product not sold by four (4) days before the expiration date, the discount may be increased to 50%. Additional discounts may be generated as the expiration date draws closer (i.e. inherently, selling more items, result in decreasing wasted expired perishable goods);
detecting a change of the inventory of the item at the fulfillment center from the first inventory amount to a second inventory amount at a second time different from the first time, wherein the second inventory amount is less than the threshold value; providing a second discount price information regarding the item for the e-commerce transaction based on a determination that the second inventory amount of the item at the fulfillment center is less than the threshold value; -2-Application No.: 17/318901 Filing Date:May 12, 2021transmitting the second discount price information regarding the item to a device of the user for display on a user interface on the device (see at least paragraphs 36 (In some embodiments, price discount data is represented in a tiered structure. Using a tiered structure a price is subject to multiple discounts over a various different time periods, eventually settling at a final discounted price. For example, a product may be discounted 20% a week before the product's expiration date. For any remaining units of the product not sold by four (4) days before the expiration date, the discount may be increased to 50%. Additional discounts may be generated as the expiration date draws closer (i.e. inherently, selling more items, result in decreasing wasted expired perishable goods);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of commodities transporting method for supply chain management system, involves supporting commodities with electronic posting location of Iannacc/ liberty, the ability to include method for commodity order fulfilment of Waddington,  since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing distributors of goods with real time update of good before, expiration) of the combination were predictable.

Claim 2:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein the one or more promotional events comprise at least one of: a first promotional event corresponding to the item or a second promotional event corresponding to a category of the item  (see at least paragraph 314 (The universal server determines that there is available for use a $1.00 manufacturer discount coupon for the Tide detergent and a twenty-five cent Shaw's discount coupon for the Dole pineapple. The transaction amount is reduced by $1.25 to produce a $10.48 net due amount. In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card. The universal server obtains a Shaw's Saver account for the consumer (i.e., first time use) and applies a 10% discount to the coupon-adjusted amount to produce a $9.43 net due amount));
  
Claim 3:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein: the information on the user comprises information on one or more items included in an item list selected by the user, the information providing method further comprises: reconfirming whether the one or more promotional events are valid based on category information and price information corresponding to each of the one or more items included in the item list ((see at least paragraph 314 (The universal server determines that there is available for use a $1.00 manufacturer discount coupon for the Tide detergent and a twenty-five cent Shaw's discount coupon for the Dole pineapple. The transaction amount is reduced by $1.25 to produce a $10.48 net due amount. In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card. The universal server obtains a Shaw's Saver account for the consumer (i.e., first time use) and applies a 10% discount to the coupon-adjusted amount to produce a $9.43 net due amount));
providing second discount price information regarding the item, wherein at least one of the one or more promotional events is applied based on the reconfirming whether the one or more promotional events are valid  list (see at least paragraph 314 ( In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card. The universal server obtains a Shaw's Saver account for the consumer (i.e., first time use) and applies a 10% discount to the coupon-adjusted amount to produce a $9.43 net due amount. The consumer prefers to receive the most airline miles and Visa is presently offering 3 miles per dollar, American Express offers 2-for-1, and MasterCard offers 1-for-1. Shaw's will accept payment using a Visa account; therefore, the consumer's Visa account number will be automatically forwarded by the universal server to the conventional payment network for settlement of the $9.43 net amount due) and at least paragraph 328 (he example may appear as: (1) 36" Sony television receives a $150.00 manufacturer cash rebate and $25 in-store discount and 2,000 airline miles using a Circuit City charge card, (2) 36" Sony television receives a $150.00 manufacturer cash rebate and 5,000 points using a Visa account, (3) 36" Sony television receives a $150.00 manufacturer cash rebate and 200 Sprint long distance minutes using a MasterCard account and purchased at Best Buy in Peabody) ;


Claim 4:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein the providing of the discount price information on the item comprises: 
providing the discount price information on the item to a first user interface indicating sale-related information on the item (see at least paragraph 314 ( In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card. The universal server obtains a Shaw's Saver account for the consumer (i.e., first time use) and applies a 10% discount to the coupon-adjusted amount to produce a $9.43 net due amount. The consumer prefers to receive the most airline miles and Visa is presently offering 3 miles per dollar, American Express offers 2-for-1, and MasterCard offers 1-for-1. Shaw's will accept payment using a Visa account; therefore, the consumer's Visa account number will be automatically forwarded by the universal server to the conventional payment network for settlement of the $9.43 net amount due) and at least paragraph 328 (he example may appear as: (1) 36" Sony television receives a $150.00 manufacturer cash rebate and $25 in-store discount and 2,000 airline miles using a Circuit City charge card, (2) 36" Sony television receives a $150.00 manufacturer cash rebate and 5,000 points using a Visa account, (3) 36" Sony television receives a $150.00 manufacturer cash rebate and 200 Sprint long distance minutes using a MasterCard account and purchased at Best Buy in Peabody) and fig 4 with the associated text);
displaying the second discount price information on the item to a second user interface showing information related to the item list selected by the user; wherein the second user interface is different from the first user interface  (see at least FIG.18, item 1840 and paragraph 537 ( After the universal account owner has reviewed display 1800, the account owner could choose to receive further information or assistance with the benefit option offers and other linked elements. The universal account owner may contact universal server 1810 by activating embedded links within the displayed items (e.g., Hyper Text Markup Language tags and anchors) or processing the exchange offers by pressing command process button 1840, or otherwise petitioning universal server 1810 to respond for further communications);

Claim 5:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein the providing of the discount price information on the item comprises providing the second discount price information on the item to a first user interface indicating sale-related information on the item  (see at least paragraph 314 ( In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card. The universal server obtains a Shaw's Saver account for the consumer (i.e., first time use) and applies a 10% discount to the coupon-adjusted amount to produce a $9.43 net due amount. The consumer prefers to receive the most airline miles and Visa is presently offering 3 miles per dollar, American Express offers 2-for-1, and MasterCard offers 1-for-1. Shaw's will accept payment using a Visa account; therefore, the consumer's Visa account number will be automatically forwarded by the universal server to the conventional payment network for settlement of the $9.43 net amount due) and at least paragraph 328 (he example may appear as: (1) 36" Sony television receives a $150.00 manufacturer cash rebate and $25 in-store discount and 2,000 airline miles using a Circuit City charge card, (2) 36" Sony television receives a $150.00 manufacturer cash rebate and 5,000 points using a Visa account, (3) 36" Sony television receives a $150.00 manufacturer cash rebate and 200 Sprint long distance minutes using a MasterCard account and purchased at Best Buy in Peabody) and fig 4 with the associated text) ;
  
Claim 6:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein the information on the user comprises at least one of: membership-related information of the user or purchase history information of the user  (see at least paragraph 44 ( the American Express Company provides their membership Rewards program for American Express cardholders. This system uses credit card transaction systems to deliver enhanced value to their cardholders. With these systems, a cardholder's purchase behavior is tracked and then cardholders are rewarded for their loyalty based on that behavior. A cardholder earns membership Rewards "points" with every purchase they make and (at least paragraph 314 ( In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card);

Claims 7 and 14:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein the providing of the discount price information on the item comprises: selecting one or more promotional events corresponding to a highest discount price based on at least one of: information on whether each of the promotional events is redundantly applicable, discount amount information, discount rate information, or discount limit information; and providing the discount price information on the item, wherein the selected one or more promotional events are applied to the discount price information (see at least paragraph 129 (Once a member's preferred benefit is identified (e.g., frequent flier airline miles), the central processor will review the available benefits as maintained in its inventory of benefit structures for appropriate benefit offers. All such appropriate benefit offers will be grouped for review and analysis. The central processor will determine the highest value benefit offer from among all grouped offers and then resolve which payment option (e.g., MasterCard, Visa, bank debit) or actions must be used to acquire the highest value and preferred benefit offer. The central processor also will determine if the resolved payment option (e.g., a Visa account) is acceptable to the originating merchant otherwise a recursive processing loop will continue until a determined highest value benefit offer generates a resolved payment option acceptable to the merchant ))and  (see at least paragraph 314 ( In addition, Shaw's offers a 10% member loyalty discount if the user has a Shaw's Saver card. The universal server obtains a Shaw's Saver account for the consumer (i.e., first time use) and applies a 10% discount to the coupon-adjusted amount to produce a $9.43 net due amount. The consumer prefers to receive the most airline miles and Visa is presently offering 3 miles per dollar, American Express offers 2-for-1, and MasterCard offers 1-for-1. Shaw's will accept payment using a Visa account; therefore, the consumer's Visa account number will be automatically forwarded by the universal server to the conventional payment network for settlement of the $9.43 net amount due))  ;

Claim 10:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein the confirming of whether each of the one or more promotional events is valid comprises, based on payment type information set by the user, determining one or more valid promotional events corresponding to a payment type condition of the one or more promotional events   (see at least fig 4 with the associated text  and paragraph 113 (The particular user highlighted in FIG.4 reference to use low interest rate financing offers));

claim 11:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
based on information on whether each of the one or more promotional events is valid, providing condition-related information related to a promotional event that is determined to be invalid among the one or more promotional events (see at least paragraph 113 (While a Visa promotional offer may provide the lowest rate, it could be that another offer, such as a $25 cash rebate from MasterCard, is more valuable. (i.e. Visa offer is invalid promotional event) This is where the present invention makes smarter settlements for the user by reviewing the preferred incentives in a cascading fashion and by evaluating all available offers. Once the best offers are identified, the present invention may negotiate with award suppliers for improved benefits. The present invention, in one embodiment, then will automatically select the best benefits according to user preferences, directives, and latitudes and consequently advance the appropriate payment accounts to use that will acquire the benefits and settle the transaction ; at least  paragraph 248 (To complete the example, if the cardholder's MasterCard account cannot accept the charges, the universal server processing system would be notified and the process of finding another payment or redemption account, and such other relevant account items, to attempt to acquire the option items and settle the transaction would be re-initiated along with either modifying or eliminating the currently selected payment or redemption account's availability status);

Claims 12 and 15:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein the confirming of the one or more promotional events comprises confirming the one or more promotional events that have not expired based on at least one of: preset usage period or usage count conditions in relation to each of the promotional events related to the item (see at least Fig 4 with the associated text ( 20% discount at Spago’s restaurant, no expiration) ;


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Iannacc, US Pub No: 2002/0062249 A1 in view of Waddington, US Pub No: 2016/0019633 A1 in view of Liberty et al, US Pub No:2013/0268,363 A1 in view of Roy et al, US Pub No: 2013/0080289 A1. 

Claim 8:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
the combination of Iannacc/ Waddington /Liberty does not specifically disclose, but Roy however discloses: 
wherein the one or more promotional events are determined based on inventory quantity-related information of a fulfillment center selected based on the information on the item and the information on the user  (see at least paragraphs  268-275, paragraph 268  (Estimated shopping time based on Shopping list and location selected ii. Analysis of user's actual purchases [0269] 1. Purchase quantities and locations for  inventory management [0270] 2. Historical purchase behavior for determining best price monitoring for user (e.g., by favorite products) [0271] 3. Provide information to user for purchase management [0272] a. End of month purchase summary i. Products ii. Total costs [0273] ii. Combined analysis of user's shopping lists and actual purchases [0274] 1. Use previous shopping habits and current shopping list to infer future demand from this customer (by location) [0275] a. Inventory management [0276] and  (see at least claims 22-25); claim 22 (wherein the strategic management information comprises purchase quantity information and purchase location information, and further comprising transmitting the purchase quantity and purchase location information to one or more entities managing one or more respective retail stores associated with the purchase location information and claim 24 ( wherein the analyzing comprises determining the purchase quantity information based at least in part on respective ones of the shopping records associated with a current shopping list);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Economic and Personal Benefits acquisition method involves conducting electronic search to identify benefits pertinent to Identified user’s request of Iannacc, the ability of using the method and system for improving retail shopping using handheld device as taught by Roy, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing consumer (s) with the appropriate amount of discounted products) of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Iannacc, US Pub No: 2002/0062249 A1 in view of Waddington, US Pub No: 2016/0019633 A1 in view of Liberty et al, US Pub No:2013/0268,363 A1 in view of Ziotopoulos et al, US Pub No: 2010/0280960 A1.

Claim 9:
the combination of Iannacc/ Waddington /Liberty discloses the limitations as shown above. 
Iannacc further discloses:
wherein the confirming of whether each of the one or more promotional events is valid comprises, based on purchase history information of the user included in the information on the user, confirming whether each of the one or more promotional events is valid based on whether the item or items of a category corresponding to the item have been purchased (see at least paragraph 44 ( the American Express Company provides their membership Rewards program for American Express cardholders. This system uses credit card transaction systems to deliver enhanced value to their cardholders. With these systems, a cardholder's purchase behavior is tracked and then cardholders are rewarded for their loyalty based on that behavior. A cardholder earns membership Rewards "points" with every purchase they make) and  (see at least paragraph 141 ( authenticate a subscriber's related accounts; query their data storage systems about a member's activity or transaction history; maintain connections and execute queries to update benefit information, payment information, terms, and conditions; create collaborative promotional activities and benefit offers in conjunction with subscribers, merchants, benefit providers, and other parties; request a review and consideration of a subscriber's information for a pre-approval confirmation or denial of a payment provider's request for a new account; and request activation of a payment provider's provisional account for a subscriber));
the combination of Iannacc/ Waddington /Liberty, but Ziotopoulos however discloses:
providing promotion event is valid based on whether the item or items of a category corresponding to the item have been purchased a specified number of times or more (at least paragraph 46 discloses (the cashier may then verify, for example, that the quantity of the goods being purchased matches the negotiated quantity. At that point the cashier charges the customer the reduced price which the customer negotiated);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Economic and Personal Benefits acquisition method involves conducting electronic search to identify benefits pertinent to Identified user’s request of Iannacc, the ability of using apparatus and method of negotiating discounts as taught by Ziotopoulos, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing consumer (s) with the appropriate amount of discounted products) of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Carretson, US Pub No: 20010047306 A1, teaches on line ordering and purchasing apparatus has store server storing current inventory and Pricing data which are used to reconfigure current cost to customers
Jenkins et al, US Pub No: 2002/0188499 teaches item order fulfilment companies.
Wenger et al, US Pub No: 2019/0172122 E-commerce order optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [M- R 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682